Citation Nr: 1415057	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-49 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar muscle strain with degenerative osteoarthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1984 to May 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied a disability rating in excess of 10 percent for the Veteran's low back disorder.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed an appellate brief, dated February 2014.  

In the Veteran's VA Form 9, the Veteran reported that he experienced knee problems due to his service-connected back disorder.  The issue is referred to the RO for the RO to ask the Veteran to clarify whether he intends to now file a claim for a knee disorder, secondary to his service-connected low back disorder. 

In the decision below, the Board grants a 20 percent rating for the Veteran's 
lumbar muscle strain with degenerative osteoarthritis and remands the issue of entitlement to an evaluation in excess of 20 percent for the disability.  Therefore, the issue of entitlement to an evaluation in excess of 20 percent for service-connected low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected lumbar muscle strain with degenerative osteoarthritis is manifested by a lack of endurance due to pain and forward flexion of the lumbar spine of 65 degrees, with painful motion beginning at 50 degrees.  


CONCLUSION OF LAW

Effective January 29, 2010, the criteria for a rating of at least 20 percent for lumbar muscle strain with degenerative osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a (2013).  
  

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that a May 2005 rating decision granted service connection for a lumbar muscle strain and assigned a 10 percent disability rating.  The Veteran did not express disagreement with this rating decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2013).  As such, the May 2005 rating decision is final.  Accordingly, the following discussion addresses the Veteran's level of disability from the time the Veteran's January 2010 increased rating claim currently on appeal was filed.  Francisco, 7 Vet. App. 55; Hart v. Mansfield, 21 Vet. App. 505 (2007). 
    
In the instant case, the Veteran was afforded a VA examination in February 2010 and was diagnosed with chronic lumbar strain, minimal spondylosis, and mild early degenerative osteoarthritis.  The examiner noted that the Veteran has a normal gait and has forward flexion of the lumbar spine from 0 to 65 degrees, with painful motion beginning at 50 degrees.  The examiner also noted additional pain upon repetitive use and lack of endurance due to pain.  The examination report was negative for evidence of intervertebral disc syndrome, incapacitating episodes, bladder or bowel impairment, and ankylosis.  Although the examination report noted numbness and weakness of the Veteran's leg and foot, the examiner noted that testing was negative for radicular pain.  The report also noted that the Veteran is employed and that he is prescribed medication to help alleviate the pain.     

The Veteran's TRICARE records, dated January 2010 through March 2010, indicate that the Veteran has a normal gait but that he experiences symptoms of radiculopathy, including occasional numbness and tingling of the lower extremities.  

The Veteran has stated that his pain is getting worse and that his back pain limits his ability to complete household activities.   He also stated that his pain impacts his ability to perform his job as he can miss work approximately four to five times a month due to pain and doctor's appointments associated with his low back disorder.  See February 2010 statement.  The Veteran also stated that he experiences tingling and numbness in his legs.  See December 2010 VA Form 9.   

As noted above, a 20 percent rating can be assigned when forward flexion of the lumbar spine is greater than 30 degrees but not greater than 60 degrees.  Here, the Board notes that the Veteran first experiences pain on forward flexion of the lumbar spine at 50 degrees.  The Board has considered the Veteran's additional limitation of motion due to functional loss, including objective findings of painful motion and lack of endurance due to pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, the Board finds that the Veteran's low back disorder symptoms are characteristic of at least a 20 percent rating effective January 29, 2010.  To this extent, the appeal is granted.   


ORDER

A 20 percent rating for lumbar muscle strain with degenerative osteoarthritis is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

The Board notes that additional development is necessary to determine whether a rating in excess of 20 percent is warranted for the Veteran's low back disorder. 

In the December 2010 VA Form 9, the Veteran reported that back pain and numbness and tingling in his legs impacts his job productivity and his ability to stand for long periods of time.  As this is an indication of worsening of the Veteran's symptoms since the February 2010 VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his low back disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The evidence of record reveals that the Veteran is in receipt of private treatment as well as treatment through TRICARE.  VA shall take appropriate steps to gather any outstanding TRICARE records, dated after March 2010, and also provide the Veteran the opportunity to submit additional, pertinent, private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding records of VA treatment and associate them with the record.  

2. Gather any outstanding records of TRICARE treatment, dated after March 2010, and associate them with the record. 

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include additional records from Manhattan Pain and Spine and Headache and Pain Center.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his low back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and any neurologic impairment related to his back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner is to identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if his pain was not ameliorated by his medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right and/or left-sided neurological impairment found to be present, to include sciatica, radiculopathy or neuropathy.  The examiner shall consider the Veteran's December 2010 VA Form 9 and February 2010 TRICARE treatment record.    

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.  

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking his pain medication, to include Flexeril, Tramadol, and Celecoxib.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must also indicate the impact the Veteran's back disorder has on his ability to secure or follow a substantially gainful occupation.  The examiner shall specifically consider the Veteran's February 2010 statement that he misses approximately four to five days of work per month due to his back disorder and his December 2010 statement that his symptoms impact his job performance and productivity.  

6.  Then readjudicate the Veteran's claim for a higher rating in excess of 20 percent for his low back disorder.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


